

Exhibit 10.01


a2019greendotlogoa04.gif [a2019greendotlogoa04.gif]




July 15, 2019
By Electronic Mail


Mark Shifke
c/o Green Dot Corporation
3465 E. Foothill Blvd.
Pasadena, California 91107


Dear Mark:


This letter agreement (this “Employment Agreement”) amends and restates the
Prior Agreement (as defined below) and sets forth the terms of your continued
employment with Green Dot Corporation (the “Company” or “us”) as the Company’s
Chief Financial Officer (“CFO” or “you”). Your service with the Company will be
subject to the terms and conditions of this Employment Agreement and shall be
effective as of the date set forth on the signature page hereto (the “Effective
Date”).


1. Reporting; Place of Employment. Your place of employment will continue to be
the Company’s offices in Pasadena, California, although you and the Company’s
Chief Executive Officer may develop a mutually agreeable travel schedule that
allows you to work remotely from New York.


2. Base Salary. Your annual base salary (your “Base Salary”) will be equal to
your annual base salary as in effect immediately prior to the Effective Date,
and the parties acknowledge and agree that such amount is $475,000.00 on an
annualized basis, less applicable withholdings, payable in accordance with the
Company’s normal payroll practices. Your Base Salary may be adjusted upward from
time to time.


3. Bonus Plan Participation. In addition to your Base Salary, you will continue
to be eligible to participate in the Company’s Executive Officer Incentive Bonus
Plan (the “Bonus Plan”) each year that you are employed, under which your annual
target bonus will be equal to your annual target bonus in effect immediately
prior to the Effective Date, and the parties acknowledge and agree that such
amount is 100% of your Base Salary. Your annual target bonus may be adjusted
upward from time to time. The actual bonus amount awarded, if any, will be
determined under, and subject to all the terms, conditions and restrictions of,
the Bonus Plan, as amended from time to time.


4.    Company Equity Awards. Your outstanding unvested equity awards will
continue to vest in accordance with their terms while you continue employment
with us.


5.    Fringe Benefits. You will continue to participate in the employee benefit
plans maintained by the Company in which you currently participate, subject to
the terms and conditions of such plans.


6.    Indemnification and Insurance. The Company will indemnify you with respect
to activities in connection with your employment hereunder under the
indemnification and insurance provision of the Company’s bylaws and the
Indemnity Agreement by and between you and the Company, which continues in full
force and effect.


7.    Retention and Termination Benefits. If (i) you continue to be employed by
the Company through at least June 1, 2020 (the “Retention Date”) and your
employment terminates for any reason (other than by the Company for Cause (as
defined below)) after the Retention Date, or (ii) your employment terminates
prior to the Retention Date other than (1) by the Company for Cause, (2)
voluntarily by you, or (3) due to your death or disability ((i) and (ii), each a
“Qualifying Termination”), subject to you satisfying the release requirement set
forth in Section 8 and, in the case of clauses (a), (b), (d) and (e) set forth
below, providing the consulting services set forth in Section 9: (a) you will


1

--------------------------------------------------------------------------------




receive 12 months of your then-current Base Salary, which will be paid in
accordance with the Company’s then current payroll schedule (the “Cash
Payments”); (b) your equity compensation awards granted prior to January 1, 2018
will continue to vest and settle on their regularly scheduled vesting dates
until such awards are fully vested and settled (the “Continued Vesting
Benefits”); (c) you will be deemed to have a “Qualifying Retirement” under the
Company’s Retirement Policy for Equity Awards (the “Retirement Policy”) with
respect to all your equity compensation awards that were granted on or after
January 1, 2018 and on or after the Effective Date, such awards that become
vested shall only be settled on their normally scheduled vesting dates except as
otherwise set forth in the Retirement Policy (the “Retirement Policy Benefits”);
(d) if your Qualifying Termination occurs on, before or after the Retention Date
but after the applicable performance period for your annual bonus under the
Bonus Plan has been completed, and you have not been paid such annual bonus for
such performance period, you will remain eligible to earn such annual bonus and
such bonus will not be pro-rated (the “Non-Pro-Rata Bonus”), subject to the
achievement of the performance goals and other terms and conditions that apply
to you for the applicable performance period, except for the requirement that
you be employed by the Company at the time that the bonus is paid; and (e) if
your Qualifying Termination occurs after the Retention Date but before the
applicable performance period for your annual bonus under the Bonus Plan has
been completed, you will be eligible to earn a pro-rated annual bonus under the
Bonus Plan (the “Pro-Rata Bonus” and together, with the Cash Payments, the
Continued Vesting Benefits and the Non-Pro-Rata Bonus, the “Consulting
Benefits”), subject to the achievement of the performance goals and other terms
and conditions that apply to you for the applicable performance period, except
for the requirement that you be employed by the Company at the time that the
bonus is paid. Any such Non-Pro-Rata Bonus will be paid no later than March 15th
of the year following the year in your Qualifying Termination occurs. Any such
Pro-Rata Bonus will be pro-rated based on the number of days in the performance
period that you were employed by the Company prior to your Qualifying
Termination and will be paid no later than March 15th of the year following the
year in your Qualifying Termination occurs. Any exercise of negative discretion
that is applied to your Non-Pro-Rata Bonus or Pro-Rata Bonus by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) will be no
less favorable to you than any exercise of negative discretion that is applied
to other executive officers of the Company generally with respect to their
annual bonuses for the applicable performance period.


For purposes hereof, “Cause” means any of the following: (i) your conviction of
or plea of nolo contendere to a felony; (ii) an act by you which constitutes
gross misconduct in the performance of your obligations and duties hereunder;
(iii) your act of fraud against the Company or any of its affiliates; (iv) your
theft or misappropriation of property (including, without limitation,
intellectual property) of the Company or its affiliates; or (v) a material
breach by you of any confidentiality agreement with, or duties of
confidentiality to, the Company or any of its affiliates that involves your
wrongful disclosure of material confidential or proprietary information
(including, without limitation, trade secrets or other intellectual property) of
the Company or any of its affiliates.


8.    Release Requirement. As a condition to receiving the payments and benefits
that are provided for in this Employment Agreement, you must execute a written
release, in substantially the form attached hereto as Exhibit A (the “Release”),
which must become effective no later than the 60th day following the date of
your Qualifying Termination (the “Release Deadline”), and if not, you will
forfeit any right to payments or benefits under this Employment Agreement. To
become effective, the Release must be executed by you and any revocation periods
(as required by statute, regulation, or otherwise) must have expired without you
having revoked the Release. In addition, in no event will any payments or
benefits be paid or provided until the Release actually becomes effective and
you may not execute the Release prior to the date of your Qualifying
Termination. The Cash Payments, the Continued Vesting Benefits and the
Retirement Policy Benefits will commence on the 60th day following the date of
your Qualifying Termination; provided however, that the first payment will
include all amounts that would have been paid to you if your payments and
benefits had commenced on the date of the Qualifying Termination.


9.   Consulting Period. Provided that you satisfy the release requirement set
forth in Section 8, in the event of a Qualifying Termination, the Company will
retain you as a consultant to the Company from the date of your Qualifying
Termination through the one-year anniversary of such date unless the Company
elects to terminate this consulting period prior to the end of such period for
any reason by providing written notice to you (the actual period of time you are
retained as a consultant, the “Consulting Period”). During the Consulting
Period, subject to your reasonable availability, you will make yourself
available to provide consulting services (the “Services”) within your areas of
expertise as requested by the Company. Subject to your reasonable availability
by phone and email, you agree


2

--------------------------------------------------------------------------------




to make yourself available to provide Services throughout the Consulting Period
for up to, but not exceeding, 10 hours per month. During the Consulting Period,
you will be free to pursue other employment or consulting engagements with third
parties, provided that you will not induce or attempt to induce any employee of
any member of the Company Group to leave the employment of the Company Group.
Notwithstanding the foregoing, for purposes of this Employment Agreement, the
placement of general advertisements that may be targeted to a particular
geographic or technical area but that are not specifically targeted toward
employees of the Company or its successors and assigns will not be deemed to be
a breach of this Section 9. You acknowledge and agree that after your Qualifying
Termination and during the Consulting Period, your relationship with the Company
will be that of an independent contractor and not that of an employee. During
the Consulting Period, you will not be eligible for any Company employee
benefits, except pursuant to COBRA or otherwise pursuant to the terms of the
Company’s benefit plans applicable to all former employees of the Company. If
you voluntarily choose to terminate the Consulting Period before the one-year
anniversary of your Qualifying Termination, upon the termination of the
Consulting Period, you will immediately forfeit any Consulting Benefits that
have not been paid to you. If the Company terminates the Consulting Period prior
to the one-year anniversary of your Qualifying Termination for any reason other
than Cause, then you will still be entitled to receive such Consulting Benefits.


10.    No Other Benefits. Except as expressly provided in this Employment
Agreement or the Company’s 2010 Equity Incentive Plan, or expressly required
under applicable law, you shall not be entitled to receive any other payment,
benefit or other form of compensation as a result of your employment or the
termination thereof.


11.    At-Will Employment Relationship. Your employment with the Company is
“at-will.” This means you may resign at any time for any reason. Likewise, the
Company may terminate your employment relationship at any time, with or without
cause or notice. Any change to your at-will employment relationship with the
Company must be by a specific, written agreement signed by you and the
Compensation Committee.


12.    Termination of Employment for Cause, by You or Death or Disability. You
shall no longer be eligible to earn or receive any payments and benefits under
this Employment Agreement (except to the extent required by applicable law) and
the vesting of your outstanding equity awards shall terminate and vesting shall
cease, in each case, upon termination of your employment (i) by the Company for
Cause, (ii) by you for any reason prior to the Retention Date, or (iii) due to
your death or disability prior to the Retention Date.


13.    Section 409A. Notwithstanding anything to the contrary in this Employment
Agreement, no payments or benefits under this Employment Agreement, which are
considered deferred compensation not exempt under Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended (such payments, the “Deferred
Payments”), will be paid or otherwise provided until you have a “separation from
service” within the meaning of Section 409A. In addition, if you are a
“specified employee” as determined by the Compensation Committee in accordance
with Section 409A, you will not be entitled to any Deferred Payments until the
earlier of (i) the date which is six (6) months and one (1) day after your
Qualifying Termination, or (ii) the date of your death.


14.    Confidential Information and Other Company Policies. You will be bound by
and comply fully with the Company’s insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its employees, as such policies and programs may be amended from time to
time. In addition, you acknowledge and agree that you continue to be bound by
the Employee Inventions and Confidentiality Agreement (the “Employee Inventions
and Confidentiality Agreement”) previously entered into by and between you and
the Company.


15.    Conflicts of Interest. During the term of your employment with the
Company, you will be expected to devote your full working time and attention to
the business of the Company, and you will not render services to any other
business without the prior approval of the Board. You must not engage in any
work, paid or unpaid, that creates an actual conflict of interest with the
Company. Such work shall include, but is not limited to, directly or indirectly
competing with the Company in any way, or acting as an officer, director,
employee, consultant, stockholder, volunteer, lender, or agent of any business
enterprise of the same nature as, or which is in direct competition with, the
business in which the Company is now engaged or in which the Company becomes
engaged during the term of your employment with the Company, as may be
determined by the Company in its sole discretion. If the Company believes such a
conflict


3

--------------------------------------------------------------------------------




exists during the term of this Employment Agreement, the Company may ask you to
choose to discontinue the other work or resign employment with the Company.


16.    Withholding. All sums payable to you hereunder will be reduced by all
applicable federal, state, local and other withholding and similar taxes and
payments required by applicable law.


17.    Severability. If any term, covenant, condition or provision of this
Employment Agreement or the application thereof to any person or circumstance
shall, at any time, or to any extent, be determined invalid or unenforceable,
the remaining provisions of this Employment Agreement shall not be affected
thereby and shall be deemed valid and fully enforceable to the extent permitted
by law.


18.    Successors; Assignment. The rights and obligations of the Company under
this Employment Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company. Your rights and obligations hereunder are
non-assignable. The Company may assign its rights and obligations to any entity
in which the Company or an entity affiliated with the Company, has a majority
ownership interest.


19.    Notices. Notices and all other communications contemplated by this
Employment Agreement shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by U.S. registered or certified
mail, return receipt requested and postage prepaid. Notices or other
communication directed to you shall be addressed to your home address most
recently communicated to the Company in writing. Notices or other communication
directed to the Company shall be addressed to the Company’s corporate
headquarters and directed to the attention of the Board.


20.    Entire Agreement. This Employment Agreement, the agreements governing
your Company equity awards and the Employee Inventions and Confidentiality
Agreement set forth the terms of your employment with the Company and supersede
and cancel all prior agreements, whether written or oral, between the parties
hereto with regard to the subject matter hereof, including but not limited to
the letter agreement, dated April 13, 2017, between you and the Company (the
“Prior Agreement”) and the Indemnity Agreement, dated December 11, 2015, between
you and the Company. This Employment Agreement may not be modified or amended
except by a written agreement signed by you and the Compensation Committee.


21.    Choice of Law. This Employment Agreement is made and entered into in the
State of California, and shall in all respects be interpreted, enforced and
governed by and under the laws of the State of California (but not including any
choice of law rule thereof that would cause the laws of another jurisdiction to
apply).


22.   Arbitration and Class Action Waiver. You and the Company agree to submit
to mandatory binding arbitration any and all claims arising out of or related to
your employment with the Company and the termination thereof, including, but not
limited to, claims for unpaid wages, wrongful termination, torts, stock or stock
options or other ownership interest in the Company, and/or discrimination
(including harassment) based upon any federal, state or local ordinance,
statute, regulation or constitutional provision, except that each party may, at
its, his or her option, seek injunctive relief in court related to the improper
use, disclosure or misappropriation of a party’s private, proprietary,
confidential or trade secret information (collectively, “Arbitrable Claims”).
Further, to the fullest extent permitted by law, you and the Company agree that
no class or collective actions can be asserted in arbitration or otherwise. All
claims, whether in arbitration or otherwise, must be brought solely in your or
the Company’s individual capacity, and not as a plaintiff or class member in any
purported class or collective proceeding. Nothing in this Arbitration and Class
Action Waiver section, however, restricts your right, if any, to file in court a
representative action under California Labor Code Sections 2698, et seq.


SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN YOU AND THE COMPANY.




4

--------------------------------------------------------------------------------




This Employment Agreement does not restrict your right to file administrative
claims you may bring before any government agency where, as a matter of law, the
parties may not restrict your ability to file such claims (including, but not
limited to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, the parties agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted in Los Angeles County, California through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let the Company know and the Company will provide you with a
hardcopy. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. In the event
of arbitration relating to this Employment Agreement or your service with the
Company, each of you and the Company will bear its own costs, including, without
limitation, attorneys’ fees.


23.    Counterparts. This Employment Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.




[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT FOLLOWS]






5

--------------------------------------------------------------------------------




To indicate your acceptance of this Employment Agreement, please sign and date
this Employment Agreement in the space provided below and return it within three
(3) business days either via fax (626-219-8722), mail, or scanned email.




Sincerely, 


/s/ Steven W. Streit


Steven W. Streit
Chief Executive Officer




ACCEPTANCE:


I have read the foregoing Employment Agreement and agree with the terms and
conditions as set forth herein.


SIGNATURE:
 
/s/ Mark Shifke
 
 
Mark Shifke
 
 
 
DATE:
 
7/15/2019
 
 
 



6

--------------------------------------------------------------------------------





EXHIBIT A


GENERAL RELEASE OF CLAIMS


This General Release of Claims (the “Release”) is entered into as of [________],
by and between Mark Shifke (“you”) and Green Dot Corporation (the “Company”),
collectively referred to herein as the “Parties”. Capitalized terms used herein,
but not defined herein, will have the meanings ascribed to them in the Amended
and Restated Employment Agreement that you entered into with the Company dated
July 15, 2019 (the “Employment Agreement”).


Recitals


WHEREAS, you have been providing services to the Company as its Chief Financial
Officer pursuant to your Employment Agreement;


WHEREAS, the Company wishes to receive from you a general release of all claims
against the Company in consideration for you receiving the termination benefits
set forth in the Employment Agreement;


WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that you
may have against the Company as defined herein, including, but not limited to,
any and all claims arising or in any way related to your employment or service
with, or separation from, as applicable, the Company, and you and the Company
desire to embody in this Release the terms, conditions and benefits to be
provided in connection with your termination of employment or service with the
Company;


NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:


A.     Termination


1.    Termination Date. Your last day of employment with the Company was
[_________] (the “Termination Date”). The Company will pay to you all accrued
but unpaid wages earned through the Termination Date, less all applicable
withholdings and required deductions, on the Termination Date, regardless of
whether you sign this Release.


2.    Consideration for Release. Subject to your compliance with the terms and
conditions of this Release, and provided you deliver to the Company this signed
Release, do not revoke this Release and satisfy all conditions to make this
Release effective, the Company will provide you with the payments and benefits
set forth in the Employment Agreement as compensation for this Release.


3.    Employee Inventions and Confidentiality Agreement. You acknowledge and
agree that you continue to be bound by the Employee Invention Assignment and
Confidentiality Agreement previously entered into by and between you and the
Company.


B.    Release


In consideration of the payments and benefits to be provided to you by the
Company under the Employment Agreement, and in connection with your Qualifying
Termination, by your signature below you agree to the following general release:


1.    On behalf of yourself, your heirs, executors, administrators, successors,
and assigns, you hereby fully and forever generally release and discharge the
Company, its current, former and future parents, subsidiaries, affiliated
companies, related entities, employee benefit plans, and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, for purposes of this Section B, the “Company”) from
any and all claims, causes of action, and liabilities up through the date of
your execution of this Release. The claims subject to this Release include, but
are not limited to, those relating to your employment with the Company and/or
any predecessor to the Company and the termination of such employment. All such
claims (including related attorneys’


1

--------------------------------------------------------------------------------




fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort. This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity. You further waive any
rights under Section 1542 of the Civil Code of the State of California or any
similar state statute. Section 1542 states: “A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF
KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR OR RELEASED PARTY.” This Release does not extend to, and has no
effect upon, any benefits that have accrued, and to which you have become vested
or otherwise entitled to, under any employee benefit plan, program or policy
sponsored or maintained by the Company, or to your right to indemnification by
the Company, and continued coverage by the Company’s director’s and officer’s
liability insurance policy, which will, in each case, in all events continue to
be at the same level as applicable to active officers and directors of the
Company to any claim that arises after the date of this Release or to any right
you may have to obtain contribution as permitted by law in the event of entry of
judgment against you as a result of any act or failure to act for which the
Company, or any of its subsidiaries or affiliates, and you are held jointly
liable.


2.    In understanding the terms of the Release and your rights, you have been
advised to consult with an attorney of your choice prior to executing the
Release. You understand that nothing in the Release will prohibit you from
exercising legal rights that are, as a matter of law, not subject to waiver such
as: (a) your rights under applicable workers’ compensation laws; (b) your right,
if any, to seek unemployment benefits; (c) your right to indemnity under
California Labor Code section 2802 or other applicable state-law right to
indemnity; and (d) your right to file a charge or complaint with a government
agency such as but not limited to the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Department of Labor, the California
Department of Fair Employment and Housing, or other applicable governmental
agency. Additionally, nothing in this Release precludes you from filing a claim
or participating in any investigation or proceeding before any federal or state
agency or governmental body. However, while you may file a claim or participate
in any such proceeding, by signing this Release, you waive any right to bring a
lawsuit against the Released Parties, and waive any right to any individual
monetary recovery in any such proceeding or lawsuit; provided, however, nothing
in this Release is intended to impede your ability to receive a monetary award
from a government administered whistleblower-award program. Moreover, you will
continue to be indemnified for your actions taken while employed by the Company
to the same extent as other then-current or former directors and officers of the
Company under the Company’s Certificate of Incorporation and Bylaws and any
director or officer indemnification agreement between you and the Company, if
any, and you will continue to be covered by the Company’s director’s and
officer’s liability insurance policy as in effect from time to time to the same
extent as other then-current or former directors and officers of the Company,
each subject to the requirements of the laws of the State of California.


3.    You understand and agree that the Company will not provide you with the
payments and benefits under the Employment Agreement unless you execute the
Release. You also understand that you have received or will receive, regardless
of the execution of the Release, all wages owed to you together with any accrued
but unused vacation pay, less applicable withholdings and deductions, earned
through your termination date.


4.    As part of your existing and continuing obligations to the Company, you
have returned to the Company all Company documents (and all copies thereof) and
other Company property that you have had in your possession at any time,
including but not limited to the Company’s files, notes, drawings, records,
business plans and forecasts, financial information, specification,
computer-recorded information, tangible property (including, but not limited to,
computers, laptops, pagers, etc.), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof). You understand that, even if you did not sign the Release, you are
still bound by any and all confidential/proprietary/trade secret information,
non-disclosure and inventions assignment agreement(s) signed by you in


2

--------------------------------------------------------------------------------




connection with your employment with the Company, or with a predecessor or
successor of the Company pursuant to the terms of such agreement(s).
Notwithstanding the foregoing, you may retain during the Consulting Period, any
company-provided cell phone or laptop in order to provide services to the
Company, but you agree to return such cell phone and laptop computer upon the
termination or completion of the Consulting Period. In addition, the Company
reserves the right to review and erase any company confidential information that
may be contained on the Company-provided cell phone and laptop computer.


5.    You represent and warrant that you are the sole owner of all claims
relating to your employment with the Company and/or with any predecessor of the
Company, and that you have not assigned or transferred any claims relating to
your employment to any other person or entity.


6.    You agree to keep the payments and benefits provided hereunder and the
provisions of this Release confidential and not to reveal its contents to anyone
except your lawyer, your spouse or other immediate family member, and/or your
financial consultant, or as required by legal process or applicable law (except
to the extent this Release or the payments and benefits provided under the
Employment Agreement, as applicable, have been made public other than by you in
violation of this Release).


7.    You understand and agree that the Release will not be construed at any
time as an admission of liability or wrongdoing by either the Company or
yourself.


8.    You agree that you will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. The Company (including its
subsidiaries and affiliates) will not make, and agrees to use its best efforts
to cause the officers, directors, employees and spokespersons of the Company to
refrain from making, any negative or disparaging statements or comments, either
as fact or as opinion, about you (or authorizing any statements or comments to
be reported as being attributed to the Company). Nothing in this paragraph will
prohibit you or the Company from providing truthful information in response to a
subpoena or other legal process.


9.    You agree that you have had at least twenty-one (21) calendar days in
which to consider whether to execute the Release, no one hurried you into
executing the Release during that period, and no one coerced you into executing
the Release. You understand that the offer of the payments and benefits
hereunder and the Release will expire on the twenty-second (22nd) calendar day
after your employment termination date if you have not accepted it by that time.
You further understand that the Company’s obligations under the Release will not
become effective or enforceable until the eighth (8th) calendar day after the
date you sign the Release provided that you have timely delivered it to Company
(the “Effective Date”) and that in the seven (7) day period following the date
you deliver a signed copy of the Release to Company you understand that you may
revoke your acceptance of the Release. You understand that the payments and
benefits under the Employment Agreement will become available to you at such
time after the Effective Date.


10.    In executing the Release, you acknowledge that you have not relied upon
any statement made by the Company, or any of its representatives or employees,
with regard to the Release unless the representation is specifically included
herein. Furthermore, the Release contains our entire understanding regarding
eligibility for payments and benefits and supersedes any or all prior
representation and agreement regarding the subject matter of the Release.
However, the Release does not modify, amend or supersede written Company
agreements that are consistent with enforceable provisions of this Release such
as your proprietary information and invention assignment agreement, and any
stock, stock option and/or stock purchase agreements between the Company and
you. Once effective and enforceable, this Release can only be changed by another
written agreement signed by you and an authorized representative of the Company.


C.    Miscellaneous


1.    Severability. If any term, covenant, condition or provision of this
Release or the application thereof to any person or circumstance will, at any
time, or to any extent, be determined invalid or unenforceable, the remaining


3

--------------------------------------------------------------------------------




provisions of this Release will not be affected thereby and will be deemed valid
and fully enforceable to the extent permitted by law.


2.    Successors; Assignment. The rights and obligations of the Company under
this Release will inure to the benefit of and be binding upon the successors and
assigns of the Company. Your rights and obligations hereunder are
non-assignable. The Company may assign its rights and obligations to any entity
in which the Company or an entity affiliated with the Company, has a majority
ownership interest.


3.    Choice of Law. This Release is made and entered into in the State of
California, and will in all respects be interpreted, enforced and governed by
and under the laws of the State of California (but not including any choice of
law rule thereof that would cause the laws of another jurisdiction to apply).


4.    Counterparts. This Release may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.




[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]




4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Release as of [_______]






 
Mark Shifke
 
 
 
 
 
                                                                            
 
 
 
ACCEPTED BY:
 
 
 
Green Dot Corporation
 
 
 
 
 
                                                                            
 
By: Steven Streit
 
Title: Chief Executive Officer



5